—Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered November 8, 2002, which, in an action for personal injuries, granted defendants’ motion to change venue from Bronx County to Queens County, unanimously affirmed, without costs.
The motion was properly granted upon the basis of plaintiffs deposition testimony that he resided in Queens County on the date of the accident and continuously thereafter until the date of the deposition, and the absence of any documentary or other persuasive evidence substantiating plaintiffs claims in opposition to the motion that he actually resided in the Bronx and that his memory suffered from the accident (see Roman v Brereton, 182 AD2d 556 [1992]). The motion was promptly made after the deposition (see id.), and the action was properly transferred to Queens County, where the accident occurred (see Jacobo v A.H.A. Gen. Constr., 220 AD2d 300 [1995]). Concur— Buckley, P.J., Mazzarelli, Saxe, Williams and Marlow, JJ.